Case 1:20-cv-00621-RPK-SMG Document 11 Filed 12/14/20 Page 1 of 6 PageID #: 127




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------X
 JAN-MICHAEL RIVES,


                           Plaintiff,                            MEMORANDUM & ORDER
                                                                 20-CV-621 (RPK) (SMG)
         -against-

 SUNY DOWNSTATE COLLEGE OF MEDICINE,
 LISA MERLIN, M.D., ANDREW ADLER, M.D.,
 ROBIN OVITSH, M.D., JEANNE MACRAE, M.D.,
 CARLOS PATO, M.D., JOSEPH MERLINO, M.D.,
 JEFFREY PUTMAN, M.D., and SOPHIE
 CHRISTOFOROU, M.D.,

                            Defendants.
 ------------------------------------------------------------X
 RACHEL P. KOVNER, United States District Judge:

         Plaintiff, acting pro se, filed this lawsuit in his own name. See Compl. (Dkt. #1). Several

 months later, plaintiff filed an ex parte motion to proceed under a pseudonym. See Mot. to

 Proceed Pseudonymously (“Pseudonym Mot.”) (Dkt. #7). In addition, he submitted a proposed

 amended complaint that revised the case caption with a pseudonym. That motion was denied

 because the Court found no exception to the general rule that parties must litigate in their own

 names. See Pseudonym Denial Order (Dkt. #9). Plaintiff has now submitted a motion to

 reconsider the order denying leave to proceed pseudonymously and requested that the new

 motion be filed under seal. See Mot. to Reconsider (Dkt. #10). For the reasons that follow,

 plaintiff’s motion to reconsider and request to file that motion under seal are both denied. If

 plaintiff wishes to proceed with his amended complaint, he must refile it under his own name.

                                               BACKGROUND

         On January 31, 2020, plaintiff filed a complaint asserting claims under the Rehabilitation

 Act of 1973, the Americans with Disabilities Act (“ADA”), Title VII of the Civil Rights Act of


                                                         1
Case 1:20-cv-00621-RPK-SMG Document 11 Filed 12/14/20 Page 2 of 6 PageID #: 128




 1964 (“Title VII”), the Fourteenth Amendment, and state common law. See Compl. ¶ 11.

 Plaintiff’s proposed amended complaint includes similar claims but replaces the Title VII claim

 with a claim under Title IX of the Education Amendments Act of 1972 (“Title IX”). See Am.

 Compl. ¶ 5 (Dkt. #8-1). According to plaintiff, he attended SUNY Downstate College of

 Medicine (“SUNY Downstate”) as a medical student from 2014 until he was placed on leave in

 early 2016 and then denied readmission. Compl. ¶¶ 1, 15, 83, 86. He alleges that the school,

 along with several faculty members and administrators, unlawfully discriminated against him

 because he “suffers from ADHD and intermittent depression.” Id. ¶ 16; see id. ¶¶ 2-12. In

 addition, he alleges that a university official sexually harassed him during a private meeting. Id.

 ¶¶ 69-70; see Pseudonym Mot. at 1. Furthermore, plaintiff claims that the university official

 “stopped advocating” for him after he “rejected [the] sexual advance.” Am. Compl. ¶ 153.

        More than five months later, plaintiff filed a motion seeking leave to proceed under a

 pseudonym. Plaintiff argued that he should be permitted to proceed pseudonymously because

 (1) the case involves details about his “medical history and academic record,” (2) the case

 involves an “allegation of sexual harassment,” and (3) identifying him publicly as having sued a

 medical school could imperil his ability to resume his professional training. See Pseudonym

 Mot. at 1-2.

        The Court denied that motion. See Pseudonym Denial Order. The Court applied Sealed

 Plaintiff v. Sealed Defendant, 537 F.3d 185, 188-89 (2d Cir. 2008), which sets out a non-

 exhaustive list of ten factors for courts to consider in determining whether “the plaintiff’s

 interest in anonymity” outweighs “the public interest in disclosure and any prejudice to the

 defendant.”    The Court noted that other courts had denied similar motions to proceed

 pseudonymously in lawsuits involving matters of greater sensitivity than those presented here.



                                                 2
Case 1:20-cv-00621-RPK-SMG Document 11 Filed 12/14/20 Page 3 of 6 PageID #: 129




 See Pseudonym Denial Order at 4-5. The Court further found that plaintiff’s concerns about

 collateral harms from having his name associated with the lawsuit were speculative. See id. at 5-

 6. Nor did other pertinent factors in Sealed Plaintiff counsel in favor of allowing plaintiff to

 proceed pseudonymously. As such, the Court concluded that plaintiff had failed to “rebut the

 presumption of disclosure” as required to justify pseudonymous filing. Id. at 6-7 (quoting United

 States v. Pilcher, 950 F.3d 39, 45 (2d Cir. 2020) (per curiam)).

        Plaintiff has filed a motion for reconsideration of the denial to proceed pseudonymously.

 He has also requested that the motion for reconsideration be permanently filed under seal. For

 the reasons below, the motion for reconsideration and the request to seal are denied.

                                          DISCUSSION

   I.   Motion for Reconsideration

        To prevail on a motion for reconsideration, the moving party must present “controlling

 decisions or data that the court overlooked—matters, in other words, that might reasonably be

 expected to alter the conclusion reached by the court.” Shrader v. CSX Transp., Inc., 70 F.3d

 255, 257 (2d Cir. 1995). The standard for reconsideration is “strict.” Ibid. Reconsideration “is

 not a vehicle for relitigating old issues, presenting the case under new theories, securing a

 rehearing on the merits, or otherwise taking a second bite at the apple.” Analytical Surveys, Inc.

 v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (quotations omitted). The decision to

 grant or deny a motion for reconsideration is within “the sound discretion of the district court.”

 Aczel v. Labonia, 584 F.3d 52, 61 (2d Cir. 2009) (quoting Nemaizer v. Baker, 793 F.2d 58, 61-62

 (2d Cir. 1986)).

        Here, plaintiff has not presented “controlling decisions or data” that this Court

 overlooked, Shrader, 70 F.3d at 257. His reconsideration motion principally discusses the



                                                  3
Case 1:20-cv-00621-RPK-SMG Document 11 Filed 12/14/20 Page 4 of 6 PageID #: 130




 Sealed Plaintiff factors, arguing that they favor allowing him to proceed pseudonymously.

 Plaintiff also seeks to distinguish the cases cited in the Pseudonym Denial Order.         These

 arguments merely seek a “second bite at the apple,” and therefore do not justify reconsideration,

 Analytical Surveys, 684 F.3d at 52. Plaintiff also argues that evidence regarding the subsequent

 careers of the plaintiffs in two similar discrimination actions supports his contention that the

 directors of residency programs will retaliate against him for his lawsuit.            Mot. for

 Reconsideration at 10-11 (discussing plaintiffs in Dean v. Univ. at Buffalo Sch. of Med. &

 Biomedical Scis., 804 F.3d 178 (2d Cir. 2015) and Carbone v. SUNY Downstate Med. Ctr., No.

 17-CV-06275 (E.D.N.Y. filed Oct. 27, 2017)). But “new evidence” justifies reconsideration

 only when it is “truly newly discovered or could not have been found by due diligence.” Space

 Hunters, Inc. v. United States, 500 F. App’x 76, 81 (2d Cir. 2012); see Lima LS PLC v. Nassau

 Reinsurance Grp. Holdings, L.P., 160 F. Supp. 3d 574, 578 (S.D.N.Y. 2015). Here, plaintiff’s

 evidence is not newly available.      In any event, plaintiff’s description of those litigants’

 subsequent careers does not establish that those litigants were subjected to retaliation.

 Accordingly, the motion for reconsideration is denied.

  II.   Motion to File Under Seal

        Plaintiff also seeks to file the motion for reconsideration under permanent seal. “The

 public and the press have a ‘qualified First Amendment right to . . . access certain judicial

 documents.’” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006) (quoting

 Hartford Courant Co. v. Pellegrino, 380 F.3d 83, 91 (2d Cir. 2004)). These documents include

 complaints and docket sheets. Bernstein v. Bernstein Litowitz Berger & Grossmann LLP, 814

 F.3d 132, 139-40 (2d Cir. 2016) (complaints); Hartford Courant Co., 380 F.3d at 93 (docket

 sheets). Although judicial documents “may be kept under seal if . . . ‘higher values’ . . . so



                                                4
Case 1:20-cv-00621-RPK-SMG Document 11 Filed 12/14/20 Page 5 of 6 PageID #: 131




 demand,” Lugosch, 435 F.3d at 124, such restrictions require “specific, on the record findings”

 that “closure is essential to preserve higher values and is narrowly tailored to serve that interest.”

 Id. at 120 (quoting In re New York Times Co., 828 F.2d 110, 116 (2d Cir. 1987)).

        Plaintiff’s sealing motion is denied for essentially the reasons that the Court has declined

 to allow plaintiff to file this lawsuit under a pseudonym. Plaintiff has not shown that sealing of

 the motion for reconsideration “is essential to preserve higher values.” Ibid. The motion to

 reconsider includes information about plaintiff’s medical history and an allegation of sexual

 harassment.    But plaintiff’s medical history and similar personal details are not especially

 intimate compared to other ADA, Title VII, and Title IX cases in which parties did proceed in

 their own names. See Pseudonym Denial Order at 4-5 (collecting cases). And to the extent that

 there are sensitive matters discussed in the motion, they were already made public through the

 complaint. See Compl. Moreover, any suggestion that plaintiff would suffer professional harm

 from the disclosure of his identity appears speculative on the current record, while courts have

 commonly held that the “public interest in sexual assault and discrimination is very high.” Doe

 v. Skyline Autos. Inc., 375 F. Supp. 3d 401, 408 (S.D.N.Y. 2019). Because plaintiff has not

 shown that sealing “is essential to preserve higher values and is narrowly tailored to serve that

 interest,” Lugosch, 435 F.3d at 120, the motion to seal is denied.




                                                   5
Case 1:20-cv-00621-RPK-SMG Document 11 Filed 12/14/20 Page 6 of 6 PageID #: 132




                                        CONCLUSION

        For the reasons above, plaintiff’s motion for reconsideration is denied and plaintiff’s

 request to seal the motion to reconsider is also denied. If plaintiff wishes to proceed with his

 amended complaint, he must refile it under his own name.

        SO ORDERED.


                                             /s/ Rachel Kovner
                                             RACHEL P. KOVNER
                                             United States District Judge

 Dated: December 14, 2020
        Brooklyn, New York




                                                6
